
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 710
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Solid Waste Disposal Act to
		  direct the Administrator of the Environmental Protection Agency to establish a
		  hazardous waste electronic manifest system.
	
	
		1.Short titleThis Act may be cited as the
			 Hazardous Waste Electronic Manifest
			 Establishment Act.
		2.Hazardous waste electronic manifest
			 system
			(a)In generalSubtitle C of the Solid Waste Disposal Act
			 (42 U.S.C. 6921 et seq.) is amended by adding at the end the following:
				
					3024.Hazardous waste electronic manifest
				system
						(a)DefinitionsIn this section:
							(1)BoardThe term Board means the
				Hazardous Waste Electronic Manifest System Advisory Board established under
				subsection (f).
							(2)FundThe term Fund means the
				Hazardous Waste Electronic Manifest System Fund established by subsection
				(d).
							(3)PersonThe term person includes an
				individual, corporation (including a Government corporation), company,
				association, firm, partnership, society, joint stock company, trust,
				municipality, commission, Federal agency, State, political subdivision of a
				State, or interstate body.
							(4)SystemThe term system means the
				hazardous waste electronic manifest system established under subsection
				(b).
							(5)UserThe term user means a
				hazardous waste generator, a hazardous waste transporter, an owner or operator
				of a hazardous waste treatment, storage, recycling, or disposal facility, or
				any other person that—
								(A)is required to use a manifest to comply
				with any Federal or State requirement to track the shipment, transportation,
				and receipt of hazardous waste or other material that is shipped from the site
				of generation to an off-site facility for treatment, storage, disposal, or
				recycling; and
								(B)(i)elects to use the system to complete and
				transmit an electronic manifest format; or
									(ii)submits to the system for data processing
				purposes a paper copy of the manifest (or data from such a paper copy), in
				accordance with such regulations as the Administrator may promulgate to require
				such a submission.
									(b)EstablishmentNot later than 3 years after the date of
				enactment of this section, the Administrator shall establish a hazardous waste
				electronic manifest system that may be used by any user.
						(c)User fees
							(1)In generalIn accordance with paragraph (4), the
				Administrator may impose on users such reasonable service fees as the
				Administrator determines to be necessary to pay costs incurred in developing,
				operating, maintaining, and upgrading the system, including any costs incurred
				in collecting and processing data from any paper manifest submitted to the
				system after the date on which the system enters operation.
							(2)Collection of feesThe Administrator shall—
								(A)collect the fees described in paragraph (1)
				from the users in advance of, or as reimbursement for, the provision by the
				Administrator of system-related services; and
								(B)deposit the fees in the Fund.
								(3)Fee structure
								(A)In generalThe Administrator, in consultation with
				information technology vendors, shall determine through the contract award
				process described in subsection (e) the fee structure that is necessary to
				recover the full cost to the Administrator of providing system-related
				services, including—
									(i)contractor costs relating to—
										(I)materials and supplies;
										(II)contracting and consulting;
										(III)overhead;
										(IV)information technology (including costs of
				hardware, software, and related services);
										(V)information management;
										(VI)collection of service fees;
										(VII)reporting and accounting; and
										(VIII)project management; and
										(ii)costs of employment of direct and indirect
				Government personnel dedicated to establishing, managing, and maintaining the
				system.
									(B)Adjustments in fee amount
									(i)In generalThe Administrator, in consultation with the
				Board, shall increase or decrease the amount of a service fee determined under
				the fee structure described in subparagraph (A) to a level that will—
										(I)result in the collection of an aggregate
				amount for deposit in the Fund that is sufficient and not more than reasonably
				necessary to cover current and projected system-related costs (including any
				necessary system upgrades); and
										(II)minimize, to the maximum extent
				practicable, the accumulation of unused amounts in the Fund.
										(ii)Exception for initial period of
				operationThe requirement
				described in clause (i)(II) shall not apply to any additional fees that
				accumulate in the Fund, in an amount that does not exceed $2,000,000, during
				the 3-year period beginning on the date on which the system enters
				operation.
									(iii)Timing of adjustmentsAdjustments to service fees described in
				clause (i) shall be made—
										(I)initially, at the time at which initial
				development costs of the system have been recovered by the Administrator such
				that the service fee may be reduced to reflect the elimination of the system
				development component of the fee; and
										(II)periodically thereafter, upon receipt and
				acceptance of the findings of any annual accounting or auditing report under
				subsection (d)(3), if the report discloses a significant disparity for a fiscal
				year between the funds collected from service fees under this subsection for
				the fiscal year and expenditures made for the fiscal year to provide
				system-related services.
										(4)Crediting and availability of
				feesFees authorized under
				this section shall be collected and available for obligation only to the extent
				and in the amount provided in advance in appropriations Acts.
							(d)Hazardous Waste Electronic Manifest System
				Fund
							(1)EstablishmentThere is established in the Treasury of the
				United States a revolving fund, to be known as the Hazardous Waste
				Electronic Manifest System Fund, consisting of such amounts as are
				deposited in the Fund under subsection (c)(2)(B).
							(2)Expenditures from Fund
								(A)In generalOnly to the extent provided in advance in
				appropriations Acts, on request by the Administrator, the Secretary of the
				Treasury shall transfer from the Fund to the Administrator amounts appropriated
				to pay costs incurred in developing, operating, maintaining, and upgrading the
				system under subsection (c).
								(B)Use of funds by AdministratorFees collected by the Administrator and
				deposited in the Fund under this section shall be available to the
				Administrator subject to appropriations Acts for use in accordance with this
				section without fiscal year limitation.
								(C)Oversight of FundsThe Administrator shall carry out all
				necessary measures to ensure that amounts in the Fund are used only to carry
				out the goals of establishing, operating, maintaining, upgrading, managing,
				supporting, and overseeing the system.
								(3)Accounting and auditing
								(A)AccountingFor each 2-fiscal-year period, the
				Administrator shall prepare and submit to the Committee on Environment and
				Public Works and the Committee on Appropriations of the Senate and the
				Committee on Energy and Commerce and the Committee on Appropriations of the
				House of Representatives a report that includes—
									(i)an accounting of the fees paid to the
				Administrator under subsection (c) and disbursed from the Fund for the period
				covered by the report, as reflected by financial statements provided in
				accordance with—
										(I)the Chief Financial Officers Act of 1990
				(Public Law 101–576; 104 Stat. 2838) and amendments made by that Act;
				and
										(II)the Government Management Reform Act of
				1994 (Public Law 103–356; 108 Stat. 3410) and amendments made by that Act;
				and
										(ii)an accounting describing actual
				expenditures from the Fund for the period covered by the report for costs
				described in subsection (c)(1).
									(B)Auditing
									(i)In generalFor the purpose of section 3515(c) of title
				31, United States Code, the Fund shall be considered a component of an
				Executive agency.
									(ii)Components of auditThe annual audit required in accordance
				with sections 3515(b) and 3521 of title 31, United States Code, of the
				financial statements of activities carried out using amounts from the Fund
				shall include an analysis of—
										(I)the fees collected and disbursed under this
				section;
										(II)the reasonableness of the fee structure in
				place as of the date of the audit to meet current and projected costs of the
				system;
										(III)the level of use of the system by users;
				and
										(IV)the success to date of the system in
				operating on a self-sustaining basis and improving the efficiency of tracking
				waste shipments and transmitting waste shipment data.
										(iii)Federal responsibilityThe Inspector General of the Environmental
				Protection Agency shall—
										(I)conduct the annual audit described in
				clause (ii); and
										(II)submit to the Administrator a report that
				describes the findings and recommendations of the Inspector General resulting
				from the audit.
										(e)Contracts
							(1)Authority to Enter Into Contracts Funded by
				Service FeesAfter
				consultation with the Secretary of Transportation, the Administrator may enter
				into 1 or more information technology contracts with entities determined to be
				appropriate by the Administrator (referred to in this subsection as
				contractors) for the provision of system-related services.
							(2)Term of contractA contract awarded under this subsection
				shall have a term of not more than 10 years.
							(3)Achievement of goalsThe Administrator shall ensure, to the
				maximum extent practicable, that a contract awarded under this
				subsection—
								(A)is performance-based;
								(B)identifies objective outcomes; and
								(C)contains performance standards that may be
				used to measure achievement and goals to evaluate the success of a contractor
				in performing under the contract and the right of the contractor to payment for
				services under the contract, taking into consideration that a primary measure
				of successful performance shall be the development of a hazardous waste
				electronic manifest system that—
									(i)meets the needs of the user community
				(including States that rely on data contained in manifests);
									(ii)attracts sufficient user participation and
				service fee revenues to ensure the viability of the system;
									(iii)decreases the administrative burden on the
				user community; and
									(iv)provides the waste receipt data applicable
				to the biennial reports required by section 3002(a)(6).
									(4)Payment structureEach contract awarded under this subsection
				shall include a provision that specifies—
								(A)the service fee structure of the contractor
				that will form the basis for payments to the contractor; and
								(B)the fixed-share ratio of monthly service
				fee revenues from which the Administrator shall reimburse the contractor for
				system-related development, operation, and maintenance costs.
								(5)Cancellation and termination
								(A)In generalIf the Administrator determines that
				sufficient funds are not made available for the continuation in a subsequent
				fiscal year of a contract entered into under this subsection, the Administrator
				may cancel or terminate the contract.
								(B)Negotiation of amountsThe amount payable in the event of
				cancellation or termination of a contract entered into under this subsection
				shall be negotiated with the contractor at the time at which the contract is
				awarded.
								(6)No effect on ownershipRegardless of whether the Administrator
				enters into a contract under this subsection, the system shall be owned by the
				Federal Government.
							(f)Hazardous Waste Electronic Manifest System
				Advisory Board
							(1)EstablishmentNot later than 3 years after the date of
				enactment of this section, the Administrator shall establish a board to be
				known as the Hazardous Waste Electronic Manifest System Advisory
				Board.
							(2)CompositionThe Board shall be composed of 9 members,
				of which—
								(A)1 member shall be the Administrator (or a
				designee), who shall serve as Chairperson of the Board; and
								(B)8 members shall be individuals appointed by
				the Administrator—
									(i)at least 2 of whom shall have expertise in
				information technology;
									(ii)at least 3 of whom shall have experience in
				using or represent users of the manifest system to track the transportation of
				hazardous waste under this subtitle (or an equivalent State program);
				and
									(iii)at least 3 of whom shall be a State
				representative responsible for processing those manifests.
									(3)DutiesThe Board shall meet annually to discuss,
				evaluate the effectiveness of, and provide recommendations to the Administrator
				relating to, the system.
							(g)Regulations
							(1)Promulgation
								(A)In generalNot later than 1 year after the date of
				enactment of this section, after consultation with the Secretary of
				Transportation, the Administrator shall promulgate regulations to carry out
				this section.
								(B)InclusionsThe regulations promulgated pursuant to
				subparagraph (A) may include such requirements as the Administrator determines
				to be necessary to facilitate the transition from the use of paper manifests to
				the use of electronic manifests, or to accommodate the processing of data from
				paper manifests in the electronic manifest system, including a requirement that
				users of paper manifests submit to the system copies of the paper manifests for
				data processing purposes.
								(C)RequirementsThe regulations promulgated pursuant to
				subparagraph (A) shall ensure that each electronic manifest provides, to the
				same extent as paper manifests under applicable Federal and State law,
				for—
									(i)the ability to track and maintain legal
				accountability of—
										(I)the person that certifies that the
				information provided in the manifest is accurately described; and
										(II)the person that acknowledges receipt of the
				manifest;
										(ii)if the manifest is electronically
				submitted, State authority to access paper printout copies of the manifest from
				the system; and
									(iii)access to all publicly available
				information contained in the manifest.
									(2)Effective date of regulationsAny regulation promulgated by the
				Administrator under paragraph (1) and in accordance with section 3003 relating
				to electronic manifesting of hazardous waste shall take effect in each State as
				of the effective date specified in the regulation.
							(3)AdministrationThe Administrator shall carry out
				regulations promulgated under this subsection in each State unless the State
				program is fully authorized to carry out such regulations in lieu of the
				Administrator.
							(h)Requirement of compliance with respect to
				certain StatesIn any case in
				which the State in which waste is generated, or the State in which waste will
				be transported to a designated facility, requires that the waste be tracked
				through a hazardous waste manifest, the designated facility that receives the
				waste shall, regardless of the State in which the facility is located—
							(1)complete the facility portion of the
				applicable manifest;
							(2)sign and date the facility certification;
				and
							(3)submit to the system a final copy of the
				manifest for data processing purposes.
							(i)Authorization for start-up
				activitiesThere are
				authorized to be appropriated $2,000,000 for each of fiscal years 2013 through
				2015 for start-up activities to carry out this section, to be offset by
				collection of user fees under subsection (c) such that all such appropriated
				funds are offset by fees as provided in subsection
				(c).
						.
			(b)Conforming amendmentThe table of contents of the Solid Waste
			 Disposal Act (42 U.S.C. 6901) is amended by inserting at the end of the items
			 relating to subtitle C the following:
				
					
						Sec. 3024. Hazardous
				waste electronic manifest
				system.
					
					.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
